UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6265


KEVIN WAYNE MCDANIELS,

                  Plaintiff – Appellant,

             v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
JUSTICE; UNITED STATES MARSHAL SERVICE FOR THE DISTRICT OF
SOUTH CAROLINA; UNITED STATES MARSHAL JOHNNY MACK BROWN;
UNITED STATES MARSHAL PATRICK PRUITT; UNITED STATES MARSHAL
RICK KELLEY; UNITED STATES MARSHAL JOHN DOE, served in their
individual and official capacities,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cv-03386-TLW)


Submitted:    June 22, 2009                     Decided:    July 24, 2009


Before TRAXLER,     Chief   Judge,   and   MICHAEL   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kevin Wayne McDaniels, Appellant Pro Se. Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin   Wayne    McDaniels   appeals   the   district      court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and the Federal Tort Claims Act, 28 U.S.C. §§ 2671 -

2680 (2006).    We have reviewed the record and find no reversible

error.     Accordingly, we deny McDaniels’s motions for appointment

of counsel, injunctive relief, default judgment, and production

of documents, and affirm the judgment of the district court.

McDaniels v. United States, No. 4:07-cv-03386-TLW (D.S.C. Jan.

28, 2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented     in   the    materials

before   the   court   and   argument    would   not   aid    the   decisional

process.

                                                                      AFFIRMED




                                     2